Action by appellee against appellant upon a promissory note. A trial by the court resulted in a judgment in favor of appellee. The errors assigned on appeal are: overruling appellant's motion for a continuance, and overruling his motion for a new trial.
As to the first alleged error, no question is presented for the following reasons, viz.: the failure of appellant to set out said motion in his brief filed herein, and second, because it 1, 2.  is now the settled law of this State that such a ruling cannot be made the basis of an independent assignment of error, but, to be available, it must be assigned as a cause for a new trial, in a motion in that behalf. Yazel v. State (1908),170 Ind. 535, and authorities cited.
The second assigned error involves a consideration of the evidence.
The note which was the foundation of this action was executed in 1911, and indorsed thereon was a credit of $25, as having been paid thereon February 19, 1919. The president of appellee 3.  company testified that this payment, which was by check of appellant, was made by appellant as a partial payment *Page 667 
on this note; this, the appellant denied. The issue thus raised was one of fact for the trial court; its decision on all issues raised by the pleadings we cannot, upon this record, disturb. The appellant has presented no error.
Affirmed.